F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                     February 9, 2007
                           FO R TH E TENTH CIRCUIT                  Elisabeth A. Shumaker
                                                                        Clerk of Court

    STEPH EN H. ADAM S,

               Plaintiff-Appellant,

    v.                                                  No. 06-1125
                                             (D.C. No. 04-CV-791-W DM -BNB)
    LANCE DYER, Aurora Police                            (D . Colo.)
    Department; M ICH AEL G ASKILL,
    Aurora Police Department;
    CHRISTOPHER STINE, Aurora
    Police Department; GERALD
    JOHNSG UARD [sic], Aurora Police
    Department; RICHARD DAY, Aurora
    Police D epartment; D A V ID O RD,
    A urora Police D epartment; WILLIAM
    HELLER, Aurora Police Department;
    JUSTIN THULL, Aurora Police
    Department; JULIE STAHN KE,
    Aurora Police Department;
    LT. STEPHENSON [sic], Aurora
    Police D epartment; C APT. C LOYDE
    [sic], Chief/Cpt. of Aurora Police
    Department in Supervisory,
    City of Aurora Police Department;
    C ITY O F A U RO RA ,

               Defendants-Appellees.



                            OR D ER AND JUDGM ENT *

*
  After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent except under the doctrines of law of the case, res judicata
                                                                       (continued...)
Before KELLY, L UC ER O, and HA RTZ, Circuit Judges.




      Stephen H. Adams, proceeding pro se, appeals the district court’s grant of

summary judgment in favor of the defendants on his claims brought under

42 U.S.C. § 1983. W e exercise jurisdiction pursuant to 28 U.S.C. § 1291 and

AFFIRM in part, REV ER SE in part, and REM AND for further proceedings

consistent with this opinion.

                                          I

      At approximately 3:00 a.m. on January 31, 2003, Vontrice D eRuso

contacted the Aurora City Police Department and requested police assistance at

her apartment in dealing with Adams, whom DeRuso stated was “drunk” and

banging on her door. Aurora police officers Lance Dyer and Christopher Stine

were dispatched to the DeRuso residence. W hen they arrived, DeRuso let them

into her apartment. They found Adams in a rear bedroom and attempted to arrest

him. Adams resisted and a struggle ensued. The officers radioed for back-up,

and Officer M ichael Gaskill rushed to the scene. There is some question about

when Gaskill arrived, and what his involvement w as in the altercation.

Ultimately, the three officers were able to subdue Adams long enough to handcuff


*
 (...continued)
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.

                                         -2-
him. Dyer and Stine placed Adams in Gaskill’s custody, and Gaskill led Adams

down the hallw ay and into his police car.

      In M arch 2004, Adams was convicted in Colorado district court of

(1) resisting arrest in violation of Colo. Rev. Stat. § 18-8-103, (2) attempting

to disarm a peace officer in violation of Colo. Rev. Stat. § 18-8-116, and

(3) second degree assault upon Dyer and Stine in violation of Colo. Rev. Stat.

§ 18-3-203(1)(f). For these offenses, he w as sentenced to a total of 13 years’

imprisonment. Adams appealed, but his convictions have not been reversed, set

aside, or otherwise invalidated.

      Shortly thereafter, Adams filed a verified complaint seeking damages under

42 U.S.C. § 1983 against D yer, Stine, Gaskill, and the City of Aurora. 1 Claim

One alleged that Dyer, Stine, and Gaskill used excessive force against him in the

bedroom as they attempted to arrest him. In Claim Two, Adams alleged that

Gaskill and other officers used excessive force against him at various times after

he was arrested, including while he was (1) walking through the hallway of the

apartment building, (2) waiting in the parking lot outside of the apartment




1
  Adams also named various other members of the Aurora Police Department as
individual defendants, including Gerald Jonsgaard, W illiam Heller, Justin Thull,
Julie Stahnke, Richard Day, David Ord, Captain Roger Cloyd, and Lieutenant
Edgar Stevens. The district court granted Ord’s motion to dismiss, and
subsequently granted summary judgment in favor of Jonsgaard, Heller, Thull,
Stahnke, Day, Cloyd, and Stevens. Adams does not appeal the district court’s
orders regarding these defendants.

                                          -3-
building, (3) being put into and taken out of the police car, and (4) in custody at

the Aurora police station.

      All individual defendants moved for summary judgment on Claim One

based on the Supreme Court’s decision in Heck v. Humphrey, 512 U.S. 477

(1994), arguing that Adams’ claim of excessive force during the arrest must be

dismissed because he was convicted of assaulting a police officer, resisting arrest,

and attempting to disarm a police officer. Gaskill also moved for summary

judgment on Claim Two, asserting a defense of qualified immunity. 2 The district

court referred the matter to a magistrate judge. The magistrate judge found that

the facts presented by the defendants w ere undisputed, because Adams failed to

submit evidence in support of his claims. A recommended disposition followed,

denying the officers’ motion for summary judgment on Claim One under Heck

because they failed to establish the prior convictions w ere based on the events

discussed in Adams’ complaint. However, the magistrate judge recommended

granting summary judgment to Gaskill on qualified immunity grounds w ith

respect to all of Claim One and part of Claim Two that related to G askill’s

conduct putting Adams into the police car.




2
  Both Dyer and Stine originally believed Claim Two applied only to Gaskill, and
thus did not initially respond to this claim. Both the magistrate judge and district
court found that Claim Two w as brought against all three defendants.

                                          -4-
      Adams did not object to the magistrate judge’s findings or

recommendations. The officers filed an objection to the magistrate judge’s

recommendations, attaching new affidavits prepared by the officers attesting that

Adams’ convictions arose from his altercation with them in the bedroom. These

affidavits expressly noted that his convictions did not relate to the conduct

described by Adams in Claim Two of the complaint, and thus did not seek

summary judgment under Heck as to Claim Two. Based on these affidavits, the

district court found Heck precluded both Claims One and Two, and granted

summary judgment in favor of the officers. Because no claims remained against

any City employee, the district court also granted summary judgment in favor of

the City.

                                          II

      W e review a district court’s grant of summary judgment de novo, applying

the same legal standard employed by the district court. M ountain W . M ines, Inc.

v. Cleveland-Cliffs Iron Co., 470 F.3d 947, 950 (10th Cir. 2006). Summary

judgment is appropriate when the record demonstrates that “there is no genuine

issue as to any material fact and that the moving party is entitled to a judgment as

a matter of law.” Fed. R. Civ. P. 56(c). W e view the evidence in the light most

favorable to the party opposing summary judgment. Jiron v. City of Lakewood,

392 F.3d 410, 414 (10th Cir. 2004).




                                         -5-
      Adams argues that the district court improperly applied Heck in granting

summary judgment in favor of Dyer, Stine, and Gaskill. 3 In Heck, the Supreme

Court held:

      [I]n order to recover damages for allegedly unconstitutional
      conviction or imprisonment, or for other harm caused by actions
      whose unlawfulness would render a conviction or sentence invalid, a
      § 1983 plaintiff must prove that the conviction or sentence has been
      reversed on direct appeal, expunged by executive order, declared
      invalid by a state tribunal authorized to make such determination, or
      called into question by a federal court’s issuance of a writ of habeas
      corpus.

512 U.S. at 486-87 (footnote omitted). The Court continued:

      [W ]hen a state prisoner seeks damages in a § 1983 suit, the district
      court must consider whether a judgment in favor of the plaintiff
      would necessarily imply the invalidity of his conviction or sentence;
      if it would, the complaint must be dismissed unless the plaintiff can
      demonstrate that the conviction or sentence has already been
      invalidated.

Id. at 487.



3
  Adams avers that in granting summary judgment in favor of the defendants
under H eck, the district court improperly relied on affidavits submitted by Dyer,
Stine, and G askill that w ere not submitted to the magistrate judge. W e review a
district court’s decision to admit evidence for abuse of discretion. M ason v.
Okla. Tpk. Auth., 182 F.3d 1212, 1215 (10th Cir. 1999). Under Fed. R. Civ. P.
72(b), a district judge may elect to receive further evidence in connection with its
de novo review of the magistrate judge’s recommendations. The magistrate judge
concluded that summary judgment was improper under H eck because the officers
failed to submit affidavits showing that Adams’ state convictions stemmed from
the arrest on January 30, 2003. In response, the officers submitted affidavits
purporting to establishing that fact. The district court noted its reluctance to rely
on late-filed evidence, but found the affidavits directly addressed the officers’
objections to the magistrate judge’s finding that Heck did not apply. W e hold the
district court did not abuse its discretion in admitting this evidence.

                                         -6-
      Adams was charged with resisting arrest in violation of Colo. Rev. Stat.

§ 18-8-103 and second degree assault upon Dyer and Stine in violation of

Colo. Rev. Stat. § 18-3-203(1)(f). Under Colorado law, a police officer’s use of

“excessive force” is an affirmative defense to those crimes. See § 18-8-103(2).

Adams presented this defense to the jury, and the jury received instructions to this

effect. N onetheless, Adams was convicted of both offenses.

      In addition, Colorado’s second degree assault statute contains a

“provocation” factor that defendants may raise during trial for mitigation

purposes if the defendant is found guilty. § 18-3-203(2)(a). Once provocation

becomes an issue, the prosecution must prove a lack of provocation beyond a

reasonable doubt. Because Adams raised the issue of provocation, the jury was

instructed that if it found Adams guilty of second degree assault, it must then

determine whether the prosecution proved Adams was not provoked. Once again,

the jury rejected Adams’ claims of provocation, expressly finding beyond a

reasonable doubt that the officers did not instigate the altercation.

                                          A

      Claim One of Adams’ complaint alleges that upon entering the apartment

bedroom Dyer and Stine tackled him and began assaulting him “without

announcing to plaintiff who they are – and with no command to surrender, or to

position himself in any particular way.” This squarely calls into question the

legitimacy of Adams’ Colorado convictions for resisting arrest and second degree

                                          -7-
assault as to Dyer and Stine. To find in favor of Adams, the district court would

have been required to nullify the jury’s rejection of Adams’ “excessive force”

defense and its finding that he was not provoked during his encounter with them

in the bedroom. Because no evidence has been presented that these convictions

were invalidated due to subsequent events, the district court properly granted

summary judgment in favor of Dyer and Stine as to Claim One under Heck.

      W ith respect to Gaskill, however, we are faced with a much more difficult

question. Adams was convicted of assaulting only Dyer and Stine, not G askill.

The jury verdict form is silent as to which officers w ere involved with respect to

the resisting arrest and disarming a police officer charges. Nor does the evidence

clearly establish that Adams’ convictions for resisting arrest and disarming a

police officer involved his struggle with Gaskill, as opposed to his altercation

with Dyer and Stine before Gaskill arrived.

      Because Gaskill does not allege that he was disarmed, only the resisting

arrest conviction is relevant to our analysis. On this point, affidavits and briefs

submitted by the officers are not dispositive. 4 Gaskill’s affidavit attests that he




4
 Defendants refer in their brief to the officers’ conduct generally, and make no
efforts to tie the resisting arrest conviction directly to Gaskill. If such evidence is
present in the trial transcript, it was the defendants’ obligation to produce it. It is
not the job of this court to search the record (or public documents) for evidence to
support defendants’ position. Judges are not like prospectors, searching tirelessly
for a glitter of relevant evidence in the towering mountain of documents that
might have some relevance to the case.

                                          -8-
testified in the criminal trial, and that the “charges of second degree assault to a

police officer and disarming a police officer which M r. Adams faced in that trial

stemmed from what occurred in the bedroom. . . .” Dyer’s affidavit attests

“I . . . am aw are that the charges of second degree assault to a police officer and

disarming a police officer which . . . Adams faced . . . stem[] from what occurred

in the bedroom . . . during my and Officer Stine’s attempt to place M r. Adams

into custody.” Stine’s affidavit attests that the charges, including the resisting

arrest charge, stem from “the actions which occurred between M r. Adams, Officer

Dyer, Officer Gaskill and myself . . . .” M oreover, in the Objection to the

M agistrate Judge’s Recommendation submitted by the officers, they state that

“Plaintiff’s convictions for Assault to Peace Officer, Resisting Arrest, and

Attempt to D isarm a Peace O fficer were based on Plaintiff’s assaults against

Officers Dyer and Stine which occurred in the apartment bedroom on January 30,

2003.”

      Gaskill has not established that holding him liable on Claim One would

“necessarily imply” that Adams’ state convictions were invalid, and thus the

district court’s grant of summary judgment in favor of Gaskill based on Heck was

in error. See Reed v. Bennett, 312 F.3d 1190, 1194-95 (10th Cir. 2002) (noting it

is the moving party’s burden to demonstrate the absence of disputed issues and

entitlement to judgment as a matter of law).




                                          -9-
      W e are cognizant that we are free to affirm the district court decision on

any grounds for w hich there is a record sufficient to permit conclusions of law ,

provided the litigants have had a fair opportunity to develop the record. See Ross

v. U.S. M arshal for the E. Dist. of O kla., 168 F.3d 1190, 1194 n.2 (10th Cir.

1999). Defendants argue that we can affirm the district court’s dismissal of

Claim One against Gaskill because there is no genuine dispute of material fact

about whether Gaskill used excessive force while in the bedroom. Based on the

procedural posture of this case, we agree.

      In his affidavit submitted to the magistrate judge, Gaskill attested that upon

entering the bedroom he witnessed Adams resisting arrest, attempted to get

Adams to desist vocally, and proceeded to use reasonable force necessary to place

Adams in handcuffs. The magistrate judge accepted these allegations as true,

finding that Adams failed to establish a genuine dispute of material fact by

submitting evidence in support of his complaint. Based on these “undisputed”

facts, the magistrate judge recommended that Gaskill was entitled to qualified

immunity because the force used was objectively reasonable under the

circumstances.

      Adams did not object to the magistrate judge’s factual findings or

recommendation on this point. Our circuit has adopted a “firm waiver rule,”

establishing that when a party fails to object to the findings and recommendations

of the magistrate judge it waives appellate review of both factual and legal

                                        -10-
questions. M oore v. United States, 950 F.2d 656, 659 (10th Cir. 1991). W e will

not apply the waiver rule when “the interests of justice so dictate.” Id. In M oore,

we held that justice dictates exempting a pro se litigant from the firm waiver

doctrine “when the magistrate’s order does not apprise the pro se litigant of the

consequences of a failure to object to findings and recommendations.” Id. If the

magistrate judge’s order sufficiently notifies the pro se litigant of the

ramifications of failing to object, however, we have applied our “firm waiver

rule.” See Fottler v. United States, 73 F.3d 1064, 1065 (10th Cir. 1996).

      In the present case, we conclude that the interests of justice do not require

exempting Adams from the firm waiver rule’s strict bar. In its order, the

magistrate judge warned the parties in the recommendation that failure to file

specific, written objections waives de novo review of the magistrate judge’s

recommendation by the district court. Adams himself demonstrated his

understanding of the objection process by filing specific objections to the

magistrate judge’s order denying Adams’ motion for the appointment of counsel.

Yet, Adams filed no objections regarding the magistrate judge’s unfavorable

recitation of the “undisputed facts” or its conclusion that those facts entitled

Gaskill to qualified immunity with respect to Claim One. As such, Adams is

precluded from challenging on appeal the magistrate judge’s findings of fact.

Because the magistrate judge’s factual findings establish that Gaskill did not use




                                          -11-
excessive force against A dams w hile in the bedroom as a matter of law , Gaskill is

entitled to summary judgment on that claim.

      Accordingly, we A FFIR M the district court’s grant of summary judgment

in favor of Dyer, Stine, and Gaskill as to Claim One. 5

                                              B

      The district court also granted summary judgment in favor of all defendants

on Claim Two under Heck. This w as clearly in error. All of the allegations in

Claim Two refer to activity that occurred after Adams was arrested: while he was

in the hallway being led to the police car, while he was in the parking lot, and

while he was being placed into and taken out of the police car. Adams’ criminal

convictions only relate to his contact with the officers in the bedroom, as Dyer

and Stine make clear in their affidavits. 6

      As noted above, we may nonetheless affirm on any legal basis for which

there is record support. Claim Two of the complaint sounds only as against

Gaskill. Dyer and Stine allege that they had no contact with Adams after their

encounter in the bedroom, and that Adams was placed in Gaskill’s custody at that



5
 W e instruct the district court to modify its order to indicate that the dismissal of
Claim One as to Dyer and Stine is without prejudice. See Fottler, 73 F.3d at 1065
(“W hen a § 1983 claim is dismissed under Heck, the dismissal should be without
prejudice.”).
6
  Both officers concede in their affidavits that none of Adams’ criminal
convictions were based on incidents occurring “in the hallway or parking lot at
that address.”

                                          -12-
time. At no point in the pleadings submitted to this court does Adams aver that

Dyer or Stine were personally involved in transporting him from the bedroom to

the police car. Nor does Adams present any evidence on this point. Accordingly,

we affirm the district court’s grant of summary judgment in favor of Dyer and

Stine as to Claim Two. See M cKee v. Heggy, 703 F.2d 479, 483 (10th Cir. 1983)

(holding that an individual cannot be held liable in a § 1983 action unless he

directly participated in the alleged constitutional violation).

      W ith respect to Gaskill, he is identified in the complaint and throughout the

litigation as the officer who used excessive force in transporting Adams from the

bedroom to the police car and in removing Adams from the police car. Once

again, Adams is unable to challenge the magistrate judge’s findings of fact on this

issue. The magistrate judge found it was undisputed that Gaskill placed Adams

“into the patrol car without incident, in a manner consistent with the normal

operating procedures of the Aurora Police Department.” A s such, Adams’ claim

against G askill based on what occurred as he was placed in the police car fails.

      No findings were made by the magistrate judge, however, as to G askill’s

actions in the hallway, in the parking lot, or when removing Adams from the

police car. Thus, the firm waiver rule does not bar consideration of w hether a

material dispute of fact exists. Based on our review of the record, the district

court did not address this question in granting summary judgment in favor of the

defendants under Heck. Accordingly, we remand to the district court to make

                                         -13-
findings of fact and conclusions of law on this issue. See Nat’l Commodity &

Barter Ass’n v. Archer, 31 F.3d 1521, 1534 (10th Cir. 1994). 7

                                         III

      The district court granted summary judgment in favor of the City on all

claims on the grounds that no claims remained pending against any of the

individual defendants. See Hinton v. City of Elwood, 997 F.2d 774, 782

(10th Cir. 1993) (“A municipality may not be held liable where there was no

underlying constitutional violation by any of its officers.”). As we have

reinstated part of Claim Two against Gaskill, we REV ER SE.



7
   W e remind the district court to take care to insure that Adams, as a pro se
litigant, is “provided with proper notice regarding the complex procedural issues
involved in summary judgment proceedings.” See Hall v. Bellmon, 935 F.2d
1106, 1111 (10th Cir. 1991) (internal quotations omitted); see also Roseboro v.
Garrison, 528 F.2d 309, 310 (4th Cir. 1975) (per curiam) (noting that a pro se
litigant should be “advised of his right to file counter-affidavits or other
responsive material and alerted to the fact that his failure to so respond might
result in the entry of summary judgment against him”).
       M oreover, contrary to the defendants’ suggestion, Adams has submitted
“affidavits or other materials provided under oath” to establish his claim. Adams
initiated this lawsuit with a verified complaint, which under our precedent is
treated as an affidavit for summary judgment purposes as long as it satisfies the
standards for affidavits outlined in Rule 56(e). See Conaway v. Smith, 853 F.2d
789, 792 (10th Cir. 1988) (“Although a nonmoving party may not rely merely on
the unsupported or conclusory allegations contained in his pleadings, a verified
complaint may be treated as an affidavit for purposes of summary judgment if it
satisfies the standards for affidavits set out in Rule 56(e).”). Adams also filed an
affidavit in support of his motion for the appointment of counsel – which was
denied – attesting to his allegations that “plaintiff was subjected to excessive
force from several Aurora police officers, w ho willfully and knowingly beat him
with their baton’s [sic] after assaulting him from behind and applying unjustified
physical force against his person.”

                                        -14-
                                        IV

      W e AFFIRM in part, REV ER SE in part, and REM AND for further

proceedings consistent with this opinion.


                                              Entered for the Court


                                              Carlos F. Lucero
                                              Circuit Judge




                                       -15-